                                                                                                                                                           \0
-"':.~ 'i\0"'2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page I of!



                                                 UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                               United States of America                               JUDGMENT IN A CRIMINAL CASE
                                          v.                                          (For Offenses Committed On or After November I, 1987)


                           Cresenciano Garcia-Arellano                                 Case Number: 3:19-mj-20924

                                                                                      Jennifer L Coon
                                                                                      Defendant's Attorney


      REGISTRATION NO. 83401298
      THE DEFENDANT:
       IZI pleaded guilty to count(s) 1 of Complaint
                                                     ---------------------------~
        D was found guilty to count(s)
             after a plea of not guilty.
             Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
      Title & Section                            Nature of Offense                                                      Count Number(s)
      8:1325                                     ILLEGAL ENTRY (Misdemeanor)                                            1

        D The defendant has been found not guilty on count(s)
                                                                                   ---~--------------~

        D Count(s)                                                                     dismissed on the motion of the United States.
                           ------------------
                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:

                                             -d TIME SERVED                        D _ _ _ _ _ _ _ _ _ _ days

        IZI Assessment: $10 WAIVED IZI Fine: WAIVED
        IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
        the defendant's possession at the time of arrest upon their deportation or removal.
        D Court recommends defendant be deported/removed with relative,                            charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                    Thursday, February 21, 2019
                                                                                    Date of Imposition of Sentence


      Received
                     ,_ ..."' \ -C......:·; C·
                     -----+---~
                     DUSM
                                                         F- 1~ L. ED
                                                                ·


                                                          FEB 21 2019
                                                                                    HiiLt~OCK
                                                                                    UNITED STATES MAGISTRATE JUDGE

                                                   CLERK, U.S. DISTRICT COURT
      Clerk's Office Co s~uTHERN 01srn1cr oF cALrfE~~~~                                                                          3:19-mj-20924
